Opinion,
Mr. Justice Paxson :
A careful examination of this record fails to disclose any substantial error. It seems reasonably certain that all of the defendants, with the single exception of W. W. Thompson, were entitled to a verdict in their favor, by reason of either releases from the plaintiff or by their discharge in bankruptcy. And even as to Thompson, the jury have found in his favor upon sufficient evidence, and, for anything that appears, under proper instructions from the court. The plaintiff claims to have paid certain liabilities for Thompson, for which he, plaintiff, was surety. We are not furnished with the pleadings in the case, and can therefore only judge of the issue in a general way. Under such circumstances we will not discuss the rulings of the court upon this branch of the case. As far as we can judge from the. imperfect character of the record we see no cause for reversal; the judgment, therefore, is
Affirmed.